Citation Nr: 1445933	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-00 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1959 to December 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2012, the Veteran had a personal hearing before the undersigned Acting Veterans Law Judge (AVLJ).  Subsequently, in October 2013, the Board remanded this claim for additional development.  Specifically, efforts were to be made to verify the Veteran's statements that he had set foot in Vietnam or that he had been exposed to herbicides.  This development has occurred, and the matter is now ready for adjudication on the merits.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and the preponderance of the evidence weighs against finding exposure to herbicides during his service at Takhli Air Force Base in Thailand.

2.  His diabetes mellitus, type II, did not manifest in service or for many years thereafter, and is not be presumed to be related to service.


CONCLUSION OF LAW

The criteria for service connection of diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013) 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, also of the information and evidence VA will obtain, and of the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).

Here, to this end, the Veteran was provided this required notice and information in an October 2006 letter.  He has not alleged any notice deficiency during the processing or adjudication of this claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA further provides for a duty to assist in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty has been satisfied.  The Veteran's service treatment and personnel records (STRs and SPRs) and post-service medical records have been obtained and associated with the claims file.  VA attempted to verify the Veteran's assertions regarding landing in Vietnam while en route to Thailand and being exposed to herbicides in Thailand, but was unable to.  He was notified of the efforts to verify his exposure in the Supplemental Statement of the Case (SSOC) issued in September 2014, which contained detailed discussion of the steps taken.  He did not submit any additional evidence or comment, and instead, later that month, indicated that he had no additional evidence and wished for his claim to be adjudicated as soon as possible.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board finds there has been substantial compliance with the October 2013 remand directives, as the RO attempted to verify the Veteran's herbicide exposure.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Finally, the undersigned AVLJ complied with the due process requirements contained in 38 C.F.R. § 3.103(c).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran presented testimony as to why he thought he had been exposed to herbicidal agents, showing that he had actual knowledge of the evidence needed to substantiate his claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The AVLJ subsequently remanded the claim so that his theories could be investigated.  The Veteran has identified no misconduct in the hearing that he alleges was prejudicial to his claim.  Shinseki v. Sanders, supra.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2013). 

Diabetes mellitus, type II, is presumed to have been incurred in service if it is manifested to a compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a) , 3.309(a).  Moreover, diabetes mellitus, type II, is presumed service connected in veterans that have been exposed to certain herbicidal agents.  Veterans who served in Vietnam are presumed to have been exposed to these certain herbicidal agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(1),(2), (f); 38 C.F.R. §§  3.307(a)(6)(iii), 3.309(e).

The record reflects the Veteran was diagnosed with diabetes mellitus, type II, in or around 2004.  He does not allege, and the evidence does not show, that he developed diabetes while in service or within the first year following service.  Therefore, the sole issue is whether he was exposed to presumptive herbicidal agents while in Thailand, such that his diabetes is presumably related to service.  Unfortunately, the preponderance of the evidence is against finding that the Veteran was exposed to the herbicidal agents contemplated by 38 C.F.R. § 3.307(a)(6). 

The Veteran did not serve in the Republic of Vietnam, and he does not so allege.  Instead, he argues that he received the requisite medals to qualify for the Agent Orange presumption, as set forth in a newspaper article he submitted for consideration.  He asserts that he flew multiple missions into Vietnamese airspace while on active duty.  He alleges that he landed in Saigon one time on the way back to Thailand from the United States.  He finally argues that he was exposed to herbicides while stationed at Takhli, as he lived in a "hooch" that was close (about 100 yards away) to the perimeter, that he was often placed near (about 500 meters) the perimeter for his job, that he crossed the perimeter, and that flooding of the base probably brought him into contact with herbicides that were sprayed around the perimeter.  

In regard to the newspaper article and specific medals he received, the Veteran has submitted an undated article entitled "Agent Orange victims eligible for benefits."  It says that receipt of the Vietnam Service Medal or the Armed Forces Expeditionary Medal would typically entitle the recipient to benefits under the presumption, which is currently set forth in section 3.307(a)(6)(iii).  He has also pointed out that he received these awards, along with the Republic of Vietnam Gallantry Cross with device and the Republic of Vietnam Campaign Medal.  Unfortunately, none of his awards or decorations establish service in Vietnam, which, again, he is not alleging.  Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).  These awards also do not establish entitlement to the presumption contained in section 3.307(a).  Receipt of medals has nothing to do with whether exposure occurred, but they may be useful in establishing a claimant's presence in Vietnam.  The law sets forth that the individual must have served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  This provision has been interpreted to require a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  Haas, 525 F.3d. at 1187-1190.  

In regard to his assertion that he flew missions into Vietnam, his personnel records confirm this.  Unfortunately, flying missions into Vietnamese airspace does not qualify as "service" in Vietnam for the purposes of the presumption.  Haas, supra; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was participating in high-altitude missions in Vietnamese airspace).  As above, section 3.307(a)(6)(iii) requires presence on the landmass or inland waters, which is not shown.  

The Veteran alleges that he landed in Saigon one time while on his way back to Thailand from the United States, however, the Board does not find this statement probative.  He is, of course, competent to attest to his own experiences.  However, the inconsistencies of his statements regarding this one-time landing render them less reliable.  He has stated that he landed in Saigon sometime in June or July 1966.  In May 2010, he stated he took a commercial flight, whereas at his August 2012 hearing, he said he was on a MAC flight.  These inconsistencies reduce the credibility of the statements.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

Nevertheless, the Air Force was asked to verify the Veteran's statement regarding stopping in Vietnam, and was unable to without knowing the exact day and the flight number.  The records specialist indicated that a number of MAC flights did stop in Vietnam, but just as many did not.  The Veteran's statements regarding this stop in Vietnam are vague, and he has provided no additional supporting details or evidence.  There simply is not enough information regarding this one-time stop for the Board to concede his presence in Vietnam.  The Board points out that he did not report this one-time stop until 2010, four years after filing his initial claim.  This is likely due to his reliance on the aforementioned article that said receipt of certain medals was sufficient to establish entitlement.  Regardless, the Board does not find his recent statements in connection with his claim for benefits as probative as the Air Force memorandum explaining that it was possible that the Veteran landed in Vietnam, but could not be verified without more details.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility).  Indeed, if an unsupported and unverified statement alleging such a stop was always sufficient to establish presence in Vietnam, then all veterans could so proclaim, obviating the need for the regulations that set forth the standards for qualifying for the presumption.  This finding does not preclude the Veteran from reopening this claim in the future with additional evidence that supports his contention that he stepped foot in Vietnam.

Accordingly, the Veteran has not established service or his presence in Vietnam.  The evidence also does not establish that he was exposed to herbicides while in Thailand.  He has asserted that he was exposed to herbicides while at Takhli, as discussed above.  VA's Compensation & Pension (C&P) Service has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In September 2014, an undated "Memorandum for the Record - Herbicide Use in Thailand during the Vietnam Era" was added to the record, which indicated that tactical herbicides, like Agent Orange, were used and stored in Vietnam, not in Thailand.  There was some testing of tactical herbicides in 1964 on the Pranburi Military Reservation, but this does not avail the Veteran as he was stationed in Takhli.  

The memorandum continues that there was sporadic use of commercial herbicides within the fenced perimeters of bases located in Thailand.  Resultantly, if the claimant's MOS or unit is one that regularly had contact with the perimeter, then that claimant was more likely exposed to commercial herbicides.  Given this information, VA has determined that consideration should be given to claimants whose duties placed them on or near the perimeters of Thailand military bases.  Several bases in Thailand, including Takhli, have been identified as using such herbicides on the perimeters.  If the claimant served at one of these air bases as a security policeman, a security patrol dog handler, or a member of a security police squadron, or is otherwise shown to have served near the air base perimeter through credible evidence, such as by MOS or performance evaluations, then herbicide exposure is conceded.  See M21-1MR, Part IV.ii.2.C.10.q.

The Veteran's MOS varied throughout his service, and his DD-214 lists positions as general navigator, weapons systems officer, instructor pilot/navigator/missile launch officer/air weapons controller, and civil engineering staff officer.  None of these positions is listed as one of the positions for which herbicide exposure in Thailand can be conceded.  His hearing testimony included references to being on the flight line, or at the end of the runway.  Indeed, the September 2014 Formal Finding of a lack of information to corroborate herbicide exposure found that he did not serve in a unit or position that would have regularly placed him on or near the perimeter of the base.  

The Veteran's statements that he was often "near" the perimeter, including crossing it many times, are not probative.  The Veteran is competent to report his experiences in service, and the Board finds his statements credible.  But, he has provided no indication of the frequency of these occurrences, nor has he shown that being within 100 yards or 500 meters qualifies as "contact with" the perimeter or "being near" the perimeter.  While these distances are relatively near, they do not place him on the perimeter.  The units that have been accorded the benefit of the presumption were noted in September 2014 Memorandum to "regularly [have] had contact with the base perimeter," and the Veteran has not shown this.  He has also not shown that his experiences of being within 100 yards or 500 meters of the perimeter substantially equates with the experiences of those for whom the presumption has been extended.  The Board reiterates that the September 2014 Memorandum indicated "sporadic" use of commercial herbicides, thus necessitating a more continuous and consistent exposure to the perimeter than the Veteran has testified to.  

He has also alleged that the base flooded at one point, which he argues probably washed the herbicides up to the flight line.  He has not provided any supporting evidence for this theory or contention and, as above, the Board does not find enough supporting information to concede exposure in this manner.  Although competent and credible to report a flood, he has not been shown to have the training or expertise to competently set forth this theory of exposure.  There are too many other factors, including the frequency of the spraying, and whether it occurred shortly before the flooding, whether dilution during the flooding would have reduced the herbicide's potency, and so on, to concede herbicide exposure in this manner.

In sum, the preponderance of the evidence weighs against exposure to herbicides during active duty service.  Accordingly, this claim must be denied.  

ORDER

The claim of entitlement to service connection for diabetes mellitus, type II, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


